DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 6/11/21 and 6/23/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   CLAIM INTERPRETATION
						USC 101
	Claims 8-14 recites the limitation of “computer program product for achieving activity centric computing, the computer program product comprising a computer readable storage medium”.  The Examiner notes the Applicant’s specification states (paragraph 28) that ‘A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.’  Thus, for Examination purposes, these claims have been construed as patent eligible under USC 101 for the reasons above.

   3.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11119864 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the instant application would be anticipated by claim 1 of the reference application.  Claims 2-20 of the instant application corresponds to various limitations of claims 2-20 of the reference application, and are rejected on the grounds of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.  



    4.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US PGPUB # 2018/0032410 A1).

With respect to claim 1, the Kang reference teaches a computer-implemented method for achieving activity centric computing, the method comprising: 
detecting an activity performed by a user on a computing device; (paragraph 60, where a method for checkpointing and sharing a container runtime state 400 includes capturing a runtime state image of a container, wherein the runtime state image includes memory state data and filesystem state data of the container 401)
capturing a runtime environment and recording a session workflow associated with said detected activity in response to detecting said activity performed by said user on said computing device, wherein said session workflow comprises a flow of events performed by said user on said computing device; (paragraph 60, where a method for checkpointing and sharing a container runtime state 400 includes capturing a runtime state image of a container, wherein the runtime state image includes memory state data and filesystem state data of the container 401)
storing said captured runtime environment and said recorded session workflow associated with said detected activity in a container; (paragraph 60, where a method for checkpointing and sharing a container runtime state 400 includes capturing a runtime state image of a container, wherein the runtime state image includes memory state data and filesystem state data of the container 401)
creating an image of said container; (paragraph 23, where capture of an exact runtime state of the container(s) is performed through the association of the memory state with the filesystem state at runtime. When checkpointing a container, the container's filesystem state is snapshot, which results in a filesystem layer ID, e.g., fs-id)  and 
saving said container image in a repository to be shared among users. (paragraph 23, where applications running in containers are checkpointed and share associated runtime states with one or more users or applications; and paragraph 66, where to resume the container, the captured runtime state including the filesystem snapshot 602, the in-memory state 603 and meta data structure 604 are restored on a host 501 (the same or another host) or uploaded to another runtime state repository)

With respect to claim 2, the Kang reference teaches the method as recited in claim 1 further comprising: saving external dependencies of applications running in said container in an external dependency map. (paragraph 24, where a method for checkpointing a container runtime state enables a runtime state of an application in a container to be saved at any time to a repository and restored on the same or different physical host)

With respect to claim 3, the Kang reference teaches the method as recited in claim 2 further comprising: checking said external dependencies before loading said container image in a computing environment. (paragraph 24, where a method for checkpointing a container runtime state enables a runtime state of an application in a container to be saved at any time to a repository and restored on the same or different physical host)

With respect to claim 4, the Kang reference teaches the method as recited in claim 1, wherein said session workflow is marked by multiple checkpoints set by said user during a session, wherein said captured runtime environment comprises an application operating runtime with required application components. (paragraph 23, where a host system combines a set of individual mechanisms including state checkpoint /restore, repository for storing checkpointed states, and state versioning for tracking state changes)

With respect to claim 5, the Kang reference teaches the method as recited in claim 1, wherein a different user performs a further event in response to replaying said session workflow which is recorded in said container image. (paragraph 24, where a method for checkpointing a container runtime state enables a runtime state of an application in a container to be saved at any time to a repository and restored on the same or different physical host)

With respect to claim 6, the Kang reference teaches the method as recited in claim 5 further comprising: saving said container image with said recorded further event in said repository to be shared among users. (paragraph 23, where applications running in containers are checkpointed and share associated runtime states with one or more users or applications)

With respect to claim 7, the Kang reference teaches the method as recited in claim 1, wherein said activity comprises one of the following: application usage, web browsing, printing and electronic communication. (paragraph 23, where applications running in containers are checkpointed and share associated runtime states with one or more users or applications)

Claims 8-14 are the computer program product implementation of method claims 1-8 as noted above, and rejected under the same rationale as above.

Claims 15-20 are the computer program product implementation of method claims 1-8 as noted above, and rejected under the same rationale as above.  The Examiner notes the memory and processor are shown in figure 1 of Kang.
	
   5.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Wierda (US 9696971), which teaches a tool that outputs workflows for target computing devices receives user input selecting one or more Application Programming Interfaces (APIs), a plurality of workflow activities, each of which define actions that are to be performed by the target computing device, and an application framework. Based on these selections, the tool compiles the workflow activities for execution on the target computing device based on the first application framework selected by the user, and generates a workflow activity package to comprise the compiled plurality of workflow activities. If the selected application framework is not compatible with the execution environment at the target device, the tool allows the user to select a different application framework to replace the initially selected application framework, and to re-compile the workflow activities based on the newly selected application framework; 
Zheng (US 20170031769), which teaches a technique efficiently creates a snapshot for a logical unit (LUN) served by a storage input/output (I/O) stack executing on a node of a cluster that organizes data as extents referenced by keys. In addition, the technique efficiently creates one or more snapshots for a group of LUNs organized as a consistency group (CG) and served by storage I/O stacks executing on a plurality of nodes of the cluster. To that end, the technique involves a plurality of indivisible operations (i.e., transactions) of a snapshot creation workflow administered by a Storage Area Network (SAN) administration layer (SAL) of the storage I/O stack in response to a snapshot create request issued by a host. The SAL administers the snapshot creation workflow by initiating a set of transactions that includes, inter alia, (i) installation of barriers for LUNs (volumes) across all nodes in the cluster that participate in snapshot creation, (ii) creation of point-in-time (PIT) markers to record those I/O requests that are included in the snapshot, and (iii) updating of records (entries) in snapshot and volume tables of a cluster database (CDB); and 
Bansal (US 20180006902 A1), which teaches a method of automatically identifying and recreating tenants environment issues in a set of datacenters by a workflow replay tool is provided. Each datacenter includes a network manager server. The method analyzes, by the workflow replay tool, a set of log files generated in the particular tenant's environment to identify tenant's workflows. The method analyzes, by the workflow replay tool, network manager server databases of the tenant's environment to identify the logical entities in the tenant environment used by the identified workflows. The method allocates resources in a lab environment to simulate the tenant's environment. The method reruns the identified tenant's workflows by the workflow replay tool using the allocated resources in the lab environment to recreate tenant environment issues.
   6.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137